Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed February 8, 2021.
 
The proposed amendment has been entered and made of record.  Claims 1, 9-10, 20, 23, 25, 27 and 30 have been amended to more particularly point out and distinctly claim the invention.   
Claims 24 and 26 have been cancelled.   
 
Claims 1-23, 25, 27-37 are allowed as evident by applicant’s amendment.

Claim 23 is allowed as evident by applicant’s amendment to incorporate the claims which are objected to be as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim as indicated in the previous Office Action.
 
Claims 1 and 30 are allowed indicated in the previous Office Action.

Claims 2-22, 25, 27-29 and 31-37 depend either directly or indirectly upon independent claims 1, 23 and 30; therefore, these claims are also allowed by virtue of their dependencies.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684